         Case 1:19-cv-01573-DAD-JLT Document 32 Filed 06/14/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   JAIME ALBERTO,                                           Case No.: 1:19-cv-01573 DAD JLT
12                    Plaintiff,                              ORDER GRANTING THIRD STIPULATION TO
13           v.                                               AMEND THE CASE SCHEDULE
                                                              (Docs. 31)
14   COSTCO WHOLESALE CORPORATION,
15                    Defendant.
16
17           The parties have stipulated for a third time to amend the case schedule. (Doc. 31) Good
18   cause appearing1, the Court ORDERS the case schedule to be amended as follows:
19           1.       The parties SHALL complete all non-expert discovery no later than August 24,
20   2021 and all expert discovery no later than November 8, 2021. They SHALL disclose their
21   experts no later than September 12, 2021 and any rebuttal experts no later than October 8,
22   2021;
23           2.       Any non-dispositive motions SHALL be filed no later than November 29, 2021
24   and heard no later than January 4, 2022;
25           3.       Any dispositive motion SHALL be filed no later than January 28, 2022 and
26   heard no later than March 15, 2022;
27
     1
28    Though the parties state good cause to amend the case schedule to allow the deposition of Ms. Sanford and the
     consequent need to extend the deadline for any dispositive motions, they have failed to explain why the IME of he
     plaintiff and the depositions of the treating physicians have not occurred. The Court will not again grant an
     amendment to the case schedule in circumstances such as these.

                                                               1
        Case 1:19-cv-01573-DAD-JLT Document 32 Filed 06/14/21 Page 2 of 2


1             4.    The pretrial conference is CONTINUED to July 11, 2022 at 1:30 p.m. before Judge

2    Drozd.

3             The Court does not anticipate again modifying the scheduling order. The parties are

4    strongly encouraged to complete the needed discovery and conduct the other activities

5    needed according to this schedule.

6
7    IT IS SO ORDERED.

8       Dated:      June 14, 2021                        _ /s/ Jennifer L. Thurston
9                                               CHIEF UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    2
